ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Axxon International, LLC                     )      ASBCA No. 58818
                                             )
Under Contract No. N00244- l 2-C-003 l       )

APPEARANCE FOR THE APPELLANT:                       Eric Lee, Esq.
                                                     Lee & Amtzis, P.L.
                                                     Boca Raton, FL

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    John D. Noel, Esq.
                                                     Senior Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 27 January 2015



                                                  dministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58818, Appeal of Axxon
International, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals